Citation Nr: 0518966	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk







INTRODUCTION

The appellant served as a member of the U.S. Naval Reserve, 
without active service, from January 1948 to December 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

There is no evidence of record suggesting that a lower back 
injury was sustained in the line of duty while participating 
in active military, naval, or air service.


CONCLUSION OF LAW

Residuals of a lower back injury were not incurred in or 
aggravated in the line of duty during active military, naval, 
or air service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

The Board is satisfied that the RO met VA's duty to notify 
the appellant of the evidence necessary to substantiate his 
claim by the required "duty to assist" letter sent to the 
appellant in July 2003.  By this letter, the RO notified the 
appellant of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  In this letter, the appellant was 
also advised to submit additional evidence in support of his 
claim.  The Board finds that this instruction is consistent 
with 38 C.F.R. § 3.159(b)(1), requiring that VA request a 
claimant to provide any evidence in his or her possession 
that pertains to a claim.  The RO sent the required VCAA 
letter to the appellant before the issuance of the rating 
decision as is statutorily required.  Moreover, the RO has 
satisfied its duty to assist the appellant.  The RO has 
obtained the appellant's service records and have informed 
him that they would assist him in obtaining relevant records.  

In sum, the Board finds that no prejudice to the appellant 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service Connection for Residuals of a Lower Back Injury

A veteran is a person who has served in the active military, 
naval, or air service and was discharged under conditions 
other than dishonorable. 38 C.F.R. § 3.1(d).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by such "active" service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the current case, there is no evidence of record showing 
that the appellant ever attained the legal definition of 
"active military, naval, or air service."  The service 
department reports indicate that the appellant was a member 
of the U.S. Naval Reserve from January 1948 until December 
1950.  The National Personnel Records Center (NPRC) has 
specifically mentioned in their August 2003 response to the 
RO's inquiry on service verification that the "[appellant] 
had no active duty or active duty training while a member of 
the USNR." An examination of the service records indicate 
that no DD Form 214 is present nor any other form of service 
record which would indicate a period of active duty or active 
duty for training.  It is further noted, that the appellant 
himself contended in his June 1950 letter to the Commandant 
of the Eighth Naval District, that he "was never in the 
service at any time, but merely joined the reserve through a 
recruiting drive."  Understanding this, it would be an 
exercise in futility for the RO to attempt to obtain any 
other potential records of active service which, by the 
appellant's own statement, clearly do not exist.  As this is 
the case, in order to establish service connection, which 
would also allow the attainment of veteran status, the 
appellant must show that his claimed disorder arose out of 
his periods of inactive duty for training with the Naval 
Reserve.

The Board recognizes that the appellant, as a reservist, has 
had periods of inactive duty training.  There is however no 
specific evidence of record to corroborate the appellant's 
assertion that a back injury occurred during a period of 
inactive duty.  Quite to the contrary, the record contains 
evidence of a specific date of onset occurring in the form of 
a civilian sports injury.  A private physician's report dated 
in June 1950 states that the appellant had sustained a 
football injury in October 1948, which resulted in pain in 
the low back.  The appellant had endured intermittent attacks 
of this pain with sciatic radiation felt as pain in the heel 
and popliteal space from the time of the injury to the time 
of the medical report.  In the appellant's affidavit of April 
2004, the appellant states that he did not play football in 
high school and that it was his belief that the private 
doctor who issued the June 1950 medical letter confused the 
appellant with the appellant's brother and mistakenly 
reported the football injury as the causal origin of the back 
pain.  The appellant went on to assert that he "suffered a 
back injury while on board ship on inactive duty training and 
was discharged in 1950."  

The RO issued a supplemental statement of the case following 
receipt of this affidavit in which service connection 
remained denied.  The reason for the continued denial was 
that the reserve service medical history, despite the 
appellant's contentions to the contrary, still contained no 
evidence of a back injury during inactive duty training.  The 
separation physical of June 1950 reports that the appellant 
had difficulty bending forward due to pain in the 
lumbrosacral region and that lumbrosacral rotation also 
caused him pain.  This report, however, does not show that 
the appellant injured his back during a period of inactive 
duty training, and thus does not establish service connection 
for the appellant's claimed disorder.  

The Board observes that the RO has not, to date, afforded the 
appellant a VA examination, with an opinion as to the 
etiology of his claimed disorder.  Such an opinion, however, 
is only "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) 
there is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no probative evidence that the appellant 
served on active duty or sustained an injury while on 
inactive duty for training.  Consequently, it would be futile 
to schedule the appellant for a VA examination, to include 
obtaining an opinion.

Overall, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
residuals of a lower back injury, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

The claim for entitlement to service connection for residuals 
of a lower back injury is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


